Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 12, 2022

                                       No. 04-21-00566-CR

                                   Johnny Gabriel LAZALDE,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CR-8681
                          Honorable Velia J. Meza, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due to be filed on March 24, 2022. Neither the brief nor
a motion for extension of time to file the brief has been filed. This court notified appellant’s
counsel of the deficiency on March 28, 2022. See TEX. R. APP. P. 38.8(b)(2). We have received
no response.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.
        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than May 12, 2022, which shall include: (1) a transcription of the hearing and
copies of any documentary evidence admitted, (2) written findings of fact and conclusions of
law, and (3) recommendations addressing the above enumerated questions. All appellate filing
dates are ABATED pending further orders from this court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court